Citation Nr: 1739505	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 11-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to an evaluation for post-traumatic stress disorder (PTSD) with anxiety disorder in excess of 30 percent for the period prior to December 5, 2014, and in excess of 50 percent thereafter. 

3. Entitlement to an evaluation of radiculopathy of the L5 nerve root, lower left extremity, in excess of 10 percent.

4. Entitlement to an evaluation of lumbar degenerative disc disease (previously rated as lumbar degenerative disc disease with herniated nucleus pulposus of lumbar spine and spondylosis of lumbar spine), in excess of 20 percent. 

5. Entitlement to individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985 and November 1999 to May 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009, September 2009 and September 2012 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran did not file an appeal for his service-connected lumbar degenerative disc disease evaluation, as reflected in the November 2016 supplemental statement of the case, the issue was added to the appeal since the Veteran's claim for a TDIU is on appeal, and the Veteran bases his claim for a TDIU in part on his lumbar spine disability.

The issues of entitlement to an evaluation for PTSD with anxiety disorder in excess of 50 percent for the period after December 5, 2014; entitlement to an evaluation of radiculopathy of the L5 nerve root, lower left extremity, in excess of 10 percent; entitlement to an evaluation of lumbar degenerative disc disease in excess of 20 percent; entitlement to individual unemployability; and entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to December 5, 2014, the Veteran's service-connected PTSD with anxiety disorder was manifested by depressed mood, flashbacks, anxiety, nightmares, and difficulty with concentration, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for PTSD with anxiety disorder for the period prior to December 5, 2014 have not been met. 38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran has been afforded several VA examinations, and opinions regarding the functional effects of his service-connected psychiatric disabilities have been obtained. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria and Analysis

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran's PTSD with anxiety disorder is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted when occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125 -4.130 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2016). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). It held that a veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional...at a level of disability equivalent to reduced reliability and productivity. Scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2016).

By way of history, the Veteran filed a claim for service connection of PTSD and depression in December 2008. After development of the Veteran's claim, including VA examinations in February and April 2009, the RO granted service connection for anxiety disorder, claimed as depression, but denied service connection for PTSD, due to the lack of a current diagnosis. After filing a notice of disagreement in June 2009, the Veteran was afforded a new VA examination in September 2010. In an April 2011 rating decision, the Veteran's evaluation of anxiety disorder, claimed as depression, was increased to 30 percent from the originally-assigned 10 percent evaluation. In July 2013, the Veteran was issued a Supplemental Statement of the Case, after his May 2011 substantive appeal and November 2011 hearing. The Veteran was informed that an evaluation in excess of 30 percent for his service-connected anxiety disorder claimed as depression was denied, and further, that a separate compensable evaluation for his claimed PTSD would violate 38 C.F.R. § 4.14, as it would constitute impermissible pyramiding given the overlap of symptomatology between his anxiety disorder claimed as depression and PTSD. 

In a November 2016 rating decision, the Veteran was granted service connection for PTSD, which was incorporated into the evaluation for service-connected anxiety disorder. Furthermore, the Veteran was assigned an evaluation of 50 percent for PTSD with anxiety disorder, claimed as depression, effective December 2014, while the 30 percent evaluation of the same prior to that date remained unchanged. 

The first post-service treatment note of record is a May 2008 psychological evaluation by Dr. J.E.M. Dr. J.E.M's' mental status examination revealed that the Veteran has basic communication and social skills as well as good hygiene. Dr. J.E.M opined that the Veteran would not be able to respond favorably to supervision in a work setting or work collaboratively with co-workers. Anxiety symptoms indicating PTSD and panic disorder with agoraphobia were noted, as was an overall emotional state of moderate to severe depression with sad affect. Nevertheless, there were no psychotic signs or symptoms, thought processes were coherent, and no suicidal ideation was indicated. 

The Veteran followed up with Dr. B.H. at the Jackson VAMC. In a May 2008 Mental Health Note, the Veteran reported becoming easily agitated, but denied suicidal or homicidal ideation and hallucinations. The Veteran further reported flashbacks, as well as nightmares relating to events during service. An August 2008 PTSD screen came back positive, as the Veteran reported nightmares, avoidance of a frightening thought or situation, guardedness, numbness and detachment. Indeed, a December 2008 evaluation of the Veteran by Dr. B.H. confirmed flashbacks and nightmares about in-service events. The Doctor noted that the Veteran remains depressed, and was tearful during the interview. Homicidal and suicidal ideations were again denied, as were hallucinations. 

The Social Security Administration reviewed the findings in Dr. J.E.M.'s May 2008 evaluation, and in a June 2008 case analysis, the reviewer disagreed with the date of onset of the Veteran's symptoms, placing them at 3 months prior to the comprehensive evaluation of May 2008. Furthermore, the reviewer found no evidence of a mood disorder or PTSD in the VA records, citing numerous entries indicating that there were no psychological symptoms. 

In February 2009, the Veteran was afforded a VA examination for his claim of service connection for PTSD and depression. The examiner indicated that he reviewed the entire claims file, and an in-person examination was conducted. The Veteran indicated he was having trouble with nightmares regarding his combat experiences in Iraq, waking up in a sweat, avoidance of war news or war movies, and that he experiences startling from loud noises. Nevertheless, avoidance of crowded places was not indicated, nor any true numbing of emotions or any bad relationships with others. The Veteran stated he does not have many friends other than his military buddies, and that his irritability has increased, but he has never been physically violent. The Veteran further reported that he felt depressed the first two months after discharge from service, during which time he felt isolated, useless, did not go out or talk to people. The Veteran denied suicidal or homicidal ideation, and indeed, stated that his depression symptoms have improved. He stated that he can now go out, and that his depression symptoms consist of poor concentration and lack of sleep. The Veteran denied vegetative symptoms, anhedonia, suicidal thinking, hopelessness, and no evidence of psychotic symptoms were discerned. 

The examiner indicated that the Veteran's mental status reveals some anxiety, a somewhat tense affect, but no suicidal or homicidal ideation, no thought disorder, no hallucinations or delusions, and an intact remote memory, though some problems with concentration were noted. The examiner diagnosed the Veteran with anxiety disorder, and assigned a GAF score of 50. Furthermore, he noted that while the Veteran has chronic anxiety symptoms, and appears to have some symptoms of PTSD, the Veteran has not experienced a sense of helplessness and horror when first witnessing the traumatic events, nor does the Veteran appear to have emotional numbing, flattening, anhedonia, sense of foreshortened future or inability to recall aspects of his trauma. The examiner further attributed the Veteran's employability limitations to his other physical ailments. 

In April 2009, the Veteran underwent a psychological assessment at the VAMC in Jackson, Florida. No suicidal or homicidal ideations were noted, and the Veteran reported his nightmares have decreased. The social worker's clinical assessment was that the Veteran has had periods of irritability, low tolerance, and was easily angered, but that his medicine has improved these behaviors. Furthermore, sleep problems were reported. A plan for alcohol abuse was discussed with the Veteran as was continued supportive therapy. 

In January 2010, the Veteran was hospitalized for alcohol dependence, cannabis abuse and anxiety disorder. The doctor noted that the Veteran was alert, oriented, had a stable affect, clear speech and linear thought processes. No suicidal or homicidal ideation was noted, nor was any psychosis. Judgment and insight were noted to be adequate. 

In March 2010, the Veteran reported during a treatment visit that he avoided crowds and loud noises, as well as avoided going to malls with his wife. The Veteran further reported trouble sleeping and restricted affect. The doctor noted that the Veteran endorsed anger, has difficulty concentrating and elevated startle response. The Veteran further reported feelings of depression since service. A mental status examination revealed normal psychomotor activity, intact concentration and attention as well as intact insight and judgment. No suicidal or homicidal thoughts were reported. A GAF score of 55 was assigned. 

An April 2010 treatment note revealed that the Veteran denied exacerbation of his anxiety or depression. He further stated he was clean and sober since his discharge from the VAMC in January 2010. 

In October 2011, the Veteran was afforded a VA examination pursuant to his claim for an increased evaluation. The Veteran reported attending a weekly anger management support group at the Jackson VAMC. The Veteran reported symptoms including impatience, anger outbursts, low tolerance for frustration and irritability. He further reported sleep disturbance including insomnia, waking in a cold sweat and talking in his sleep. The Veteran indicated he has bouts of depression and feelings of guilt, as well as grief that his military career ended prematurely. 

The examiner indicated that the Veteran was clean, neatly groomed and appropriately dressed. The examiner further noted that the Veteran's attitude was cooperative, his psychomotor activity was unremarkable, and he had appropriate affect and a depressed mood. The Veteran's orientation was intact to person, time, and place. The examiner found the Veteran to be logical and goal oriented. No delusions were noted, nor were hallucinations or inappropriate behavior. The Veteran was noted to have sleep impairment, as he reported chronic insomnia, although medications have been helpful. No panic attacks were noted, as were no suicidal or homicidal thoughts. The examiner did note episodes of violence, though impulse control was assessed as fair. The Veteran's remote, recent and immediate memory were all normal, and no impairments were noted. However, the Veteran stated he was forgetful, often misplacing personal items and experiencing word finding problems. The Veteran reported he retired in 2008 due to his back and knee disabilities. The Veteran's diagnosis was anxiety disorder. He was assigned a GAF score of 55. No social or occupational impairment was noted, nor reduced reliability and productivity. However, his anxiety symptoms were noted to intermittently prevent him from functioning in social settings and likely work settings. While his self care is not impacted, his quality of life is significantly impacted, as are his relationships with others and his ability to negotiate different settings. 

In November 2011, the Veteran was afforded a personal hearing before a decision review officer. The Veteran reported having trouble sleeping, having an anger problem, anxiety about losing control, as well as anxiety and nervousness in large crowds. The Veteran further described an angry outburst while driving with his wife. He stated that his VA treatment was not helpful, and reported feelings of anxiety and depression. The Veteran stated that his anxiety gets bad, leading to his becoming agitated and angry, and that he did not associate with anyone other than his military buddies. 

The Veteran underwent a mental status examination in January 2012, which again revealed no suicidal plan or homicidal ideation, intact memory and reality testing as well as average intelligence, reactive affect and euthymic mood. His diagnosis was PTSD and a GAF score of 55 was assigned. The Veteran reported having no feelings of hopelessness or helplessness during the previous two weeks, and a screen for depression was negative. 

Another mental status examination in April 2012 was largely similar to the January examination. The same GAF score and symptoms were noted, as was a cooperative, eager-to-please interaction. 

In January 2013, the Veteran presented to the VAMC for a medication follow-up. The treatment provider indicated she reviewed the Veteran's VA mental health treatment history. The Veteran reported being on defense all the time, and that his mood would be better if his wife were not around. The Veteran reported his sleep was adequate. 

In March 2013, the Veteran again presented to the VA for a mental health follow-up. The Veteran reported a continuation of the same symptoms. The social worker indicated the Veteran was appropriately dressed, had good hygiene, had a slightly dysthymic mood and mood-congruent affect. Symptoms of anxiety were discerned, and the social worker opined they were likely driven by his PTSD. The Veteran's thought processes were linear, goal directed, and his speech was normal. Suicidal and homicidal ideation were denied, as were any perceptual disturbances. The Veteran did report awakening from nightmares, disoriented as to time and place. 

In June 2013, the Veteran returned to the VA for a mental health follow-up. The Veteran was assessed for depression and PTSD. Test results suggested depression at the moderate level and continued problematic PTSD symptoms. 

In January 2014, the Veteran had a mental health follow-up with VA. He reported his mood and sleep are stable with medication. He further stated he averages 4 to 6 hours of sleep most nights. The Veteran also had an insomnia consultation in January 2014, reporting continued nightmares and conflict with his wife. The Veteran reported frustration with his issues, including anger, pain and fear. The psychologist indicated the Veteran was alert, oriented, and his thought-processes were logical and goal oriented. Further, his mood was noted to be labile at times with some tearfulness, but an affect generally congruent with content. No suicidal or homicidal ideations were noted, nor were any hallucinations. The Veteran showed good judgment and insight, and his memory was intact. 

In March 2014, the Veteran had a telemedicine mental health encounter. He was observed to have a good mood, neutral psychomotor activity, euthymic affect, linear and coherent thought processes, fair judgment and fair insight. He denied any suicidal or homicidal thoughts or ideations. He further denied any perceptual disturbance. 

In June 2014, the Veteran presented to a VA treatment facility for a mental health follow-up. The Veteran was assessed to be casually dressed, appropriately groomed and very cooperative, though his mood was irritable. He had a congruent affect, variable eye contact and normal speech. The Veteran denied suicidal or homicidal ideation, and his thought processes were linear and goal oriented. 

In December 2014, the Veteran underwent a private psychological disability examination. The examiner indicated he reviewed the Veteran's entire VA mental health treatment record, and specified all providers whose notes were reviewed. The Veteran reported continued trouble with significant emotional distress, describing general anxiety and tension, depressed moods, irrational anger outbursts as well as feelings of being overwhelmed. The examiner's general observations were that the Veteran appeared highly tense, and with depressed mood. The examiner assessed that the Veteran's abstract thinking appeared intact, his affect was somewhat blunted, his speech was clear, and his attention for the interview examination was adequate. The Veteran's stream of speech was assessed consistent with clinically significant depression and significant ruminations and worry. No evidence of formal thought disorder, hallucinations or delusions was found. Thought processes were found to be normal, and no suicidal or homicidal thoughts or ideations were manifested. Overall, the examiner assessed the Veteran's mental status as significant for blunted affect and mood reflecting significant tension and depression with anxiety. The Veteran was assigned a GAF score of 58, consistent with moderate interference with social and vocational capacities. The diagnostic impression was that the Veteran is significantly depressed and anxious, and meets the criteria for PTSD, depressive disorder, generalized anxiety disorder, moderate alcohol use disorder in full remission and mild cannabis use disorder in full remission. Psychological stressors were noted as decreased productivity at home, sleep deprivation, social isolation, poor family relations with familial discord, chronic physical pain, marital problems and intrusive memories of trauma. 

Based on all the evidence of record the Board finds the Veteran's disability picture more nearly approximated the criteria for a disability rating of 30 percent prior to December 5, 2014; thus, no higher rating is warranted during that period.

The evidence reflecting the Veteran's psychiatric condition prior to December 5, 2014 comes from VA outpatient treatment records and VA examinations. Records from that time period show that the Veteran consistently reported primary symptoms of nightmares, insomnia, and depression. The Veteran also reported other symptoms such as anxiety, anger, irritability, isolation and avoidance. Treatment records document that he was consistently cooperative, with good hygiene and appropriate appearance at all appointments. His records further reflect that he had no audio or visual hallucinations, or suicidal or homicidal ideations during that time. The Veteran's speech was consistently noted to be normal and thought processes were goal-directed. The Veteran consistently had fair judgment and insight into his condition during that time period.

As to familial and social relationships, the record shows that the Veteran has had tense moments with his wife, and marital strains. The Board acknowledges that the Veteran is socially isolated, but during the February 2009 VA examination, the Veteran expressed that he does have friends, namely, his military buddies. Furthermore, the record prior to December 2014 contains no evidence to suggest that the Veteran had impaired communication and social skills. In fact, Dr. J.E.M.'s May 2008 psychological assessment indicated that the Veteran has basic social and communication abilities. Similarly, the October 2011 VA examination revealed that there were no social or occupational impairments of note, other than some intermittent, anxiety-driven interference. 

The Veteran was noted to have retired upon his medical discharge from the military in 2008. Indeed, the October 2011 VA examination indicates that the Veteran retired from the Army in 2008 due to medical, physical problems. The October 2011 VA examination further indicated that the Veteran does not have total occupational and social impairment due to mental disorders; does not have reduced reliability and productivity due to mental disorders; but there is an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorders, though generally satisfactory functioning. While the private December 2014 psychological examination contained the opinion that if the Veteran managed to find employment, he would not be able to sustain it in a responsible and competent manner without interference from psychological symptoms, the preponderance of the evidence suggests only intermittent periods of inability to perform occupational tasks prior to December 5, 2014. Indeed, even the December 2014 examiner stated that with appropriate care, the Veteran would be capable of limited, low-stress work placement in a supported and supervised work setting. Furthermore, even in a later, January 2015 VA examination, the Veteran was assessed to have occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

Further, during the period prior to December 5, 2014, the Veteran's GAF scores ranged from 50 to 58, suggesting, at most, moderate symptoms and interference with social and occupational activities. 

The Board finds that a disability rating in excess of 30 percent is not warranted for the time period prior to December 5, 2014. The record shows that prior to that date, the Veteran's psychiatric disorder was primarily manifested by depression, insomnia, nightmares, and night sweats. The Veteran also experienced anxiety, irritability, and anhedonia, though no suicidal or homicidal ideation. The Board acknowledges that the Veteran's GAF scores indicate a moderate severity in symptoms, but such scores are only a factor to be considered in determining the Veteran's level of disability. The symptomatology described in the Veteran's treatment records is consistent with a 30 percent rating. Accordingly, the Board finds that prior to December 5, 2014, a rating in excess of 30 percent is not warranted.

The evidence of record contains no indication that the Veteran experiences any symptoms indicative of a higher rating prior to December 5, 2014. The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance. The symptoms documented during that time were never noted to have been of such severity as to affect his ability to function independently, appropriately or effectively. Also, although he experienced irritability, it was not of such severity as to approximate impaired impulse control. Indeed, in the October 2011 VA examination, the Veteran's impulse control was assessed as fair. Although some social impairment and isolation were noted, they did not rise to the level of inability to establish and maintain effective relationships. Though the December 2014 private examiner noted positive clinical findings for an inability to maintain and establish effective relationships, the Veteran's ability to interact appropriately with the general public was only assessed to be moderately limited; no gross impairment in thought processes and communication were noted, and no grossly inappropriate behavior was noted either. Rather, the Veteran stated he maintained good relationships with his military buddies. 

The majority of the Veteran's psychiatric treatment records during that time period consistently document that he had no suicidal or homicidal ideation. Furthermore, there is no evidence in the record that prior to December 5, 2014, the Veteran experienced circumstantial, circumlocutory or stereotyped speech. In fact, the Veteran's speech was consistently noted to be clear and normal. No impairment of short and long-term memory are of record prior to December 5, 2014, nor are any impairments of judgment or abstract thinking. 

The Board acknowledges that the Veteran believes his psychiatric disorder to be of a great severity, and takes note of his sincerity and consistent complaints. However, the Board finds that his statements are supportive of a 30 percent rating for the time period prior to December 5, 2014. The Veteran primarily described his symptoms as nightmares, night sweats, depression, anxiety and anger. Such symptomatology is consistent with the ratings the Board has assigned.

In sum, the Board finds that the Veteran's disability picture more closely approximated a rating of 30 percent, but no greater, for the time period prior to December 5, 2014.


ORDER

A rating in excess of 30 percent prior to December 5, 2014, for service-connected PTSD with anxiety disorder is denied.


REMAND

The Veteran is claiming entitlement to an evaluation in excess of 50 percent for the period on and after December 5, 2014, for service-connected PTSD with anxiety disorder. The Veteran was granted an evaluation of 50 percent from December 5, 2014, in a November 2016 rating decision, pursuant to the December 2014 private psychological evaluation and January 2015 VA examination. 

The most recent VA examination regarding this claim was afforded in January 2015. Since then, the Veteran has claimed a worsening of his condition. Specifically, during a February 2016 mental health consult, the Veteran reported a worsening in his memory, worsening of his mood as well as an increase in his anxiety. Furthermore, during an April 2016 VA mental health consult, the Veteran stated his depression has been "worse the past month." The Veteran also reported "worsening memory over the past few months," and even noted showing up to an appointment at the hospital on the wrong day. He further indicated his personality has changed markedly, to the degree that he avoids not only crowds and people, but also his own family. During a June 2016 VA mental health consult, the Veteran again reported a worsening of his mood. 

The Veteran also seeks entitlement to an evaluation of lumbar degenerative disc disease in excess of 20 percent, and entitlement to an evaluation of radiculopathy of the L5 nerve root, left lower extremity, in excess of 10 percent. The Veteran was afforded a VA examination in November 2014 for an assessment of peripheral nerve conditions, to include his left lower extremity radiculopathy. In January 2015, the Veteran was also afforded a VA examination to assess his lumbar degenerative disc disease, which also included an opinion as to the Veteran's radiculopathy in the lower extremities. 

Since said examinations, the Veteran has alleged a worsening of his back and nerve disabilities. Specifically, the Veteran presented to a VA appointment in October 2016, reporting that his back pain is "much worse," and that he walks with a cane. Furthermore, during another October 2016 appointment, the Veteran again reported his back pain getting worse, but also that his medicine was not working, and that he consulted with a neurosurgeon. 

As the assertions the Veteran has made regarding his claims for an increased evaluation for his service-connected PTSD with anxiety disorder from December 5, 2014, lumbar degenerative disc disease, and left lower extremity radiculopathy suggest a possible worsening of the Veteran's symptoms since his last VA examinations, new examinations are necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran's claim for a TDIU is based on his PTSD and lower back conditions, both of which are service-connected. The Veteran's record contains conflicting evidence as to his ability to work. Indeed, while during his November 2011 VA psychiatric examination, no social or occupational impairment was noted; however, the January 2015 VA examination indicated that the Veteran would have difficulty with jobs requiring bending at the waist, twisting or heavy lifting. Further, the December 2014 private psychological examination contained the opinion that the Veteran would not be able to sustain employment in a responsible and competent manner without interference from psychological symptoms. The Board notes that this claim is inextricably intertwined with the issues being remanded, namely the Veteran's claim for an increased evaluation of PTSD with anxiety disorder from December 5, 2014, and for increased ratings for lumbar degenerative disc disease and left lower extremity radiculopathy. Thus, the Veteran's TDIU claim must be deferred pending the requested development. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

The Veteran has also claimed service connection for a sleep disorder. The last VA examination to address the Veteran's claimed sleep disorder is a December 2014 VA Gulf War examination. The examiner noted that the Veteran has a current diagnosis of obstructive sleep apnea, and further directed "please see mental health C&P report." Two medical opinions were provided. On the one hand, the examiner opined that it is less likely than not that the Veteran's current obstructive sleep apnea was caused by an environmental hazard exposure, based on the pathophysiology of the obstructive sleep apnea condition, which involves relaxation of the soft tissue in the back of the throat during sleep which blocks the airway and can also cause loud snoring. On the other hand, the examiner also states that the history of the condition provided by the Veteran at the time of the examination, in the setting of an objective diagnosis of obstructive sleep apnea via a sleep study test report documenting the need for CPAP use within 15 months of separation from service, supports the medical opinion that it is at least as likely as not that the Veteran's current obstructive sleep apnea was incurred in or caused by military service. The examiner also refers to the January 2015 mental health VA examination, as regards the Veteran's sleep disorder, which notes that the Veteran struggles with initial and middle insomnia, and averages approximately three hours of sleep a night. It also notes that the Veteran suffers from nightmares with combat content. 

Given the suggestion that the Veteran's sleep disorders may be, at least in part, secondary to his service-connected psychological disabilities, and that there is conflicting evidence as to the etiology of the Veteran's sleep disorders, the Board finds that the Veteran must be afforded a new VA examination with a clarifying opinion as to the nature and etiology of his claimed sleep disorder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim. 

Based on his response, after obtaining any necessary authorizations from the Veteran, attempt to procure copies of all such records from the identified sources. When requesting records not in the custody of a Federal department or agency, such as private treatment records, make an initial request for the records and at least one follow-up request if the records, or a response that records do not exist, are not received. 

Document all attempts to secure this evidence in the claims file. If, after making reasonable efforts, such records cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative should then be given an opportunity to respond.

2. After the above development is completed, schedule the Veteran for VA examinations, with medical providers of the appropriate specialty, to address the nature, symptoms, and etiology of the Veteran's PTSD with anxiety disorder; lumbar degenerative disc disease; radiculopathy of the L5 nerve root, left lower extremity; and obstructive sleep apnea. The entire claims file, including electronic records, must be reviewed by the examiners in conjunction with their examination. Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiners should address the following:

PTSD with anxiety disorder:

* Assess the current severity of the Veteran's service-connected PTSD with anxiety disorder. All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail. The examiner should identify, and comment on the nature, and extent, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, as well as comment as to the impact of such on the Veteran's occupational and social functioning.

* Discuss the functional effects of the Veteran's disability on his activities of daily living, to include employment. He or she should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

Lumbar degenerative disc disease:

* Determine the current severity of the Veteran's lumbar spine disability. Address the range of motion and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. The examiner must also address at what point pain sets in. Any additional functional loss should be expressed in terms of the degree of additional limitation of motion. 

* Describe the frequency and duration of any incapacitating episodes due to the low back disability.

* Specifically indicate whether there is any neurological impairment associated with the low back disability. If there is neurological impairment the examiner should identify the nerve or nerves involved and determine the manifestations.

* Discuss the functional effects of the Veteran's disability on his activities of daily living, to include employment. He or she should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

      Radiculopathy of the L5 nerve root, left lower extremity:

* Determine the current severity of the Veteran's left lower extremity radiculopathy. Report all neurologic impairment affecting the left lower extremity and determine whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve. If there is incomplete paralysis, neuritis, or neuralgia of any nerve, identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

* Discuss the functional effects of the Veteran's disability on his activities of daily living, to include employment. He or she should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

      Sleep disorder, to include obstructive sleep apnea

* Opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's sleep apnea is related to his active service. In rendering the opinion, consider the Veteran's statements as well as the findings of the December 2014 Gulf War examination. Specifically, address the comments explaining that a sleep study test report documenting the need for CPAP within 15 months of separation from service supports the medical opinion that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in or caused by military service. The examiner must reconcile said statement, along with any other pertinent information of record, with the statement that it is less likely than not that the Veteran's current obstructive sleep apnea was caused by an environmental hazard exposure, based on the pathophysiology of the obstructive sleep apnea condition.

* Opine whether it is at least as likely as not, i.e. 50 percent probability or more, that the Veteran's sleep disorder was either caused, or aggravated, by a service-connected disability. [In this regard, the Veteran is service-connected for PTSD with anxiety disorder; lumbar degenerative disc disease; left lower extremity radiculopathy; bilateral recurrent tinnitus; chondromalacia, patella of the left knee; right knee condition associated with chondromalacia of the left knee; benign essential hypertension; and radiculopathy of the right lower extremity associated with lumbar degenerative disc disease.] 

In answering this question, the examiner must address whether the medications the Veteran has been taking for any service-connected disability have caused or aggravated his sleep disorder. 

* If the Veteran's sleep apnea is aggravated by a service-connected disability or medications taken for the service-connected disability, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to provide an opinion he or she should explain why.

3. Following the above-directed development, re-adjudicate the 
Veteran's claims. The AOJ/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


